DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1-20 have been examined in this application.  This communication is the first action on the merits of these claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 13-17 rejected under 35 USC 103 as being unpatentable over US Patent Number 8,062,902 to Mestrallet in view of US Patent Number 9,144,224 to Goff.

Regarding claim 1, Mestrallet discloses a cat litter (column 2, lines 17-19 disclose “Most preferably the mammalian disease detection system is in the form of a pet litter for detecting possible diseases and illness in animals, such as felines”), comprising a plurality of particles, (column 2, lines 7-8 disclose “In the preferred embodiment of this invention, the particles are formed of an amorphous silica gel”), each of the health monitoring particles consisting essentially of:
A base material (the silica gel); and
A plurality of additives applied to the base material (column 4, lines 62-64 disclose “Dye solutions can be applied to the silica or paper particulate material by coating methods, such as spraying”), the plurality of additives including a first additive, a second additive, a third additive, and a fourth additive (claim 1 discloses Bromothymol Blue to detect pH, Diisopropylbenzene Dihydroperoxide to detect blood, Tetrabromphenol Blue to detect Protein; and Glucose Oxidase to detect Glucose), each configured to cause a change in color of the pet litter when coming in contact with pet excreta, and wherein the change in color is indicative of the existence or non-existence of at least one medical condition in an associated cat (column 2, lines 44-46 disclose “additives are included in the substrate to cause a change in color of the system to indicate a possible disease state or illness of the animal”).
Mestrallet does not disclose the base material being porous.  However, this limitation is taught by Goff.  Column 5, line 64 to column 6, line 2 disclose “The animal litter composition is prepared by mixing the above-listed components in sufficient quantity to make 100 weight percent in mixing apparatus which causes the odor control/antistatic agent, the glucosuria indicator solution and the clumping agent to enter and fill the pores in the expanded aggregate”.  It would be obvious to a person having ordinary skill in the art to modify Mestrallet using the teachings from Goff in order to help the base material to hold the additives.  
Mestrallet and Goff do not explicitly disclose the first additive configured to change the pet litter blue, the second additive configured to change the pet litter orange, the third additive configured to change the pet litter red, the fourth additive configured to change the pet litter green.  However, column 3, lines 16-43 discuss the fact that dyes that yield different colors can be used, and column 2, line 67 to column 3, line 2 disclose “a very clear visual indication of changes in color provided by other additives to indicate other possible disease states or illness”.  It would therefore be obvious to a person having ordinary skill in the art to use different colors dyes as needed in order to provide clear visual indication between different types of detected diseases.

Regarding claim 2 (dependent on claim 1), Mestrallet discloses both of the first additive and the second additive changing in color indicates at least two medical conditions exist in the associated pet.  Column 2, line 67 to column 3, line 2 disclose “a very clear visual indication of changes in color provided by other additives to indicate other possible disease states or illness” and column 3, lines 40-43 disclose “other dyes can be added in addition to pH indicators to predict levels of other elements, such as glucose, nitrates, ketones, bilirubin, urobilinogen, and protein”.  

Regarding claim 3 (dependent on claim 1), Mestrallet discloses the porous base material comprising amorphous silica.  Column 2, lines 7-8 disclose “In the preferred embodiment of this invention, the particles are formed of an amorphous silica gel”.

Regarding claim 4 (dependent on claim 1), Mestrallet discloses the at least one medical condition including at least one of illness and pregnancy.  Column 2, lines 44-46 disclose “additives are included in the substrate to cause a change in color of the system to indicate a possible disease state or illness of the animal”.

Regarding claim 13 (dependent on claim 1), Mestrallet disclose the plurality of additives are configured to turn into a first color indicating a first condition of the cat excreta.  Column 2, lines 44-46 disclose “additives are included in the substrate to cause a change in color of the system to indicate a possible disease state or illness of the animal”.

Regarding claim 14 (dependent on claim 13), Mestrallet discloses the first condition indicating an existence or non-existence of a set of constituents of the cat excreta that is observed in a healthy cat.  Column 3, lines 44-45 disclose “Dyes that provide an indication of abnormal protein and bilirubin levels are a predictor of kidney and liver diseases”.  

Regarding claims 15 (dependent on claim 13) and 16 (dependent on claim 15), Mestrallet discloses the plurality of additives including chemical agents that cause the cat litter to turn into a second color indicating a second condition of the cat excreta, wherein the second condition indicates an existence or non-existence of a set of constituents in the cat excreta that is observed in a cat that is having an illness.  Column 2, line 67 to column 3, line 2 disclose “a very clear visual indication of changes in color provided by other additives to indicate other possible disease states or illness”.

Regarding claim 17 (dependent on claim 1), Mestrallet discloses spray coating the porous base material with a plurality of additives.  Column 4, lines 62-64 disclose “Dye solutions can be applied to the silica or paper particulate material by coating methods, such as spraying”.  

Claims 6-7 are rejected under 35 USC 103 as being unpatentable over US Patent Number 8,062,902 to Mestrallet in view of US Patent Number 9,144,224 to Goff, in further view of US Patent Number 5,267,532, to Franklin.

Regarding claim 6 (dependent on claim 2)¸ Mestrallet does not disclose an additive of the plurality of additives forming a coating or membrane that encases the other additives and the porous base material.  However, this limitation is taught by Franklin.  Column 3, lines 8-10 disclose “the pH-indicating dye(s) are held on a surface of the inert carrier material within a dried film of the water-soluble polymer”.  It would be obvious to a person having ordinary skill in the art to modify Mestrallet using the teachings from Franklin in order to help maintain the dyes on the base material prior to use.  

Regarding claim 7 (dependent on claim 6), Mestrallet discloses the base material being substantially neutral in pH.  Column 2, lines 49-50 disclose “It is also important that the particulate material of the substrate be substantially neutral in pH”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,660,301 in view of US Patent Number 8,062,902 to Mestrallet. Although the claims are not exactly the same, claim 1 of the ‘301 patent discloses all of the limitations of claim 1 aside from the third and fourth additives and the specific color changes for the additives.  However, third and fourth additives are disclosed by Mestrallet, and as discussed above, although Mestrallet does not explicitly disclose the specific colors that the litters change to, Mestrallet suggests the use of different dyes that can show different colors.
Similarly, claim 19 of the ‘301 patent discloses all of the limitations of claim 18 aside from the third and fourth additives and the specific color changes for the additives.
Claims 2, 3, 4, 5, 11, 12, 6, 7, 8, 9, 10, 13, 14, 15, 16, 20, and 21 of the ‘301 patent similarly correspond to and disclose the limitations of claims 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 19, and 20, respectively.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,076,577 in view of US Patent Number 8,062,902 to Mestrallet. Although the claims are not exactly the same, claim 1 of the ‘577 patent discloses all of the limitations of claim 1 aside from the third and fourth additives and the specific color changes for the additives.  However, third and fourth additives are disclosed by Mestrallet, and as discussed above, although Mestrallet does not explicitly disclose the specific colors that the litters change to, Mestrallet suggests the use of different dyes that can show different colors.
Similarly, claim 17 of the ‘577 patent discloses all of the limitations of claim 18 aside from the third and fourth additives and the specific color changes for the additives.
Claims 2-16 and 18-19 of the ‘577 patent similarly correspond to and disclose the limitations of claims 2-4, 6-17, and 19-20.
The limitations of claim 5 are disclosed in claim 1 of the ‘577 patent.

Allowable Subject Matter
Claims 5, 8-12, and 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642